Title: From George Washington to the Justices of the Peace of Sussex County, New Jersey, 12 April 1777
From: Washington, George
To: Justices of the Peace of Sussex County, New Jersey



Gentlemen
Head Quarters Morris Town 12th April 1777.

It has been represented to me by Capt. Kinney, that there are many people in the County of Sussex, who are really innocent of any Crime or evil design against their Country, but having been seen in Company with some notoriously disaffected, who have been tampering with them, they fear they will be considered of their party, and have therefore fled. Capt. Kinney says he is informed, that if they were certain of being well received, they would return to their homes, give any kind of security for their future good Behaviour, and become peacable Inhabitants of the County and State. I therefore think you had better make the Offer of Pardon to such as you think deserve it, and invite them to return. Perhaps by this kind treatment they may be induced to make some discoveries. I thank you for the Care and Attention which I am informed you have paid to the public Business in your County And am Gentn Yr most obt Servt.
